Citation Nr: 1418244	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  07-38 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for left ulnar neuropathy, claimed as cold residuals.

3.  Entitlement to service connection for a skin disability, claimed as moles.  

4.  Entitlement to service connection for a bilateral foot disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a bilateral eye disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to May 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The issue of entitlement to service connection for a psychiatric disorder has been recharacterized to comport with the evidence of record.  
  
In January 2008, the Veteran requested a hearing before a Veterans Law Judge.  He withdrew his request in October 2009.  38 C.F.R. § 20.704(e).  

In June 2011, the matter was remanded for additional development, which has been completed.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to service connection for a bilateral foot disability, hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).  





FINDINGS OF FACT

1.  The Veteran did not serve in combat and posttraumatic stress disorder has not been diagnosed. 

2.  A diagnosed psychiatric disorder other than posttraumatic stress disorder, namely depression, was not present in service and is unrelated to an injury, disease or event in service.

3.  Left ulnar neuropathy did not have its onset in service, and is not otherwise related to an injury, disease, or event in service.

4.  A skin disability did not have its onset in service, and is not otherwise related to an injury, disease, or event in service.

5.  A bilateral eye disability did not have its onset in service, and is not otherwise related to an injury, disease, or event in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b), 5121A (West 2002); 38 C.F.R. § 3.303, 3.304(f) (2013). 

2.  The criteria for service connection for left ulnar neuropathy are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b), 5121A (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for a skin disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b), 5121A (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for service connection for a bilateral eye disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b), 5121A (West 2002); 38 C.F.R. § 3.303 (2013).


The Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The RO provided compliant pre-adjudication VCAA notice by letter in September 2006.  The notice included the general provisions for the effective date of a claim and for the degree of disability assignable. 

Duty to Assist

The AOJ has obtained service records, VA records, and private medical records. 

The Veteran was not afforded VA examinations on the claims of service connection for left ulnar neuropathy, a bilateral foot disability, or a bilateral eye disability because the record does not establish that the claimed disabilities are due to an injury, disease, or event in service, and the record does not show that the claimed disabilities may be associated with an established event, injury, or disease in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (describing the circumstances under 38 C.F.R. § 3.159 when a VA examination is required).





The Veteran was afforded a VA examination in September 2011 on the claim of service connection for a psychiatric disorder.  Although the examiner did not have the claim folder at the time of the initial examination, an addendum to the opinion was received in November 2011, reflecting review of the Veteran's file.  As the VA examiner reviewed the Veteran's history and as medical analysis was applied to the facts of the case to support the conclusions reached in the opinion, the VA examination and addendum together are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding a medical opinion is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (wartime); 38 U.S.C.A. § 1131 (peacetime). 

Generally, to establish entitlement to service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 



For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

Unless posttraumatic stress disorder is diagnosed in service and the in-service stressor is related to service, or the in-service stressor is related to combat or to fear of hostile military or terrorist activity, or to a prisoner -of-war experience, or to a personal assault, the Veteran's lay testimony alone may not establish the occurrence of an alleged noncombat in-service stressor and the record must contain credible supporting evidence that the alleged noncombat in-service stressor actually occurred.  38 C.F.R. § 3.304(f); see Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that medical nexus evidence is required for credible supporting evidence in a personal assault case). 






Evidentiary Standards

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is found to be competent, it is admissible.  When evidence is admissible, the Board must then determine whether the evidence is credible. 

Credible evidence is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b).

Left Ulnar Neuropathy, Bilateral Eye Disability, and Skin Disability

Facts and Analysis

The service treatment records, including the reports of entrance and separation examinations, contain no complaint, finding, history, treatment, or diagnosis of left ulnar neuropathy, a bilateral eye disability, or a skin disability.  On the basis of the service treatment records alone, none of these disabilities were affirmatively shown to have had their  onset during service and service connection under 38 U.S.C.A.      §§ 1110 and 1131 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

The Veteran has no neurological, eye or skin diagnoses that are listed as a chronic disease under 38 C.F.R. § 3.309, and the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) and presumptive service connection as a chronic disease under 38 C.F.R. § 1112 do not apply.  See Walker v. Shinseki, 708 F.3d (Fed. Cir. 2013) (the continuity of symptomatology avenue to service connection under regulation creating presumption of service connection for chronic diseases manifesting during service and then again at any later date is available only for chronic diseases enumerated in the only regulation listing named chronic diseases.  38 C.F.R. §§ 3.303(b), 3.309(a)).  

Post-service medical evidence reflects that the Veteran has been diagnosed with left ulnar neuropathy.  He has also been treated for various eye disabilities, to include ptosis, lacrimal gland repulsion, and dermatochalasis, and various skin disabilities, to include skin tags, moles, and benign cysts.  

The Veteran does not argue, and there is no competent evidence to support a finding, that left ulnar neuropathy, a bilateral eye disability, or a skin disability is  related to an injury, disease, or event in service.  

As the preponderance of the evidence is against the claims, service connection for left ulnar neuropathy, a bilateral eye disability, and a skin disability is not warranted.  

Psychiatric Disorder

Facts

The service treatment records, including the reports of entrance and separation examinations, contain no complaint, finding, history, treatment, or diagnosis of a psychiatric disorder, including posttraumatic stress disorder, anxiety, or depression, although the Veteran has pointed to several periods of AWOL as evidence of a mental disorder in service.

On the basis of the service treatment records alone, a psychiatric disorder, including posttraumatic stress disorder and depression, was not affirmatively shown to have had its onset during service, and service connection under 38 U.S.C.A. §§ 1110, 1131 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

A psychiatric disorder such as posttraumatic stress disorder and depression, is not a chronic disease under 38 C.F.R. § 3.309, and the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R.              § 3.303(b) and presumptive service connection as a chronic disease under 38 C.F.R.    § 1112 do not apply.  See Walker v. Shinseki, 708 F.3d (Fed. Cir. 2013) (The continuity of symptomatology avenue to service connection under regulation creating presumption of service connection for chronic diseases manifesting during service and then again at any later date is available only for chronic diseases enumerated in the only regulation listing named chronic diseases.  38 C.F.R.          §§ 3.303(b), 3.309(a)).  

After service, VA and private records, as well as the Veteran's employment records from the U.S. Postal Service, show that the Veteran was treated for substance abuse in 1989.  There is no further indication of treatment for a psychiatric disorder until March 2004, when the Veteran indicated to a VA healthcare provider that he had been depressed since the death of his brother in December 2003.  In subsequent VA clinical notes, the Veteran placed the onset of his depressive symptoms in the 1990s.  

The Veteran underwent a VA examination in September 2011; an addendum was received in November 2011, reflecting review of the claim folder.  The examiner found that the Veteran's periods of AWOL in service, as well as the Veteran's indication to the examiner that he had used "something like the date rape drug" in service, indicated that the Veteran's current psychiatric disorder is the result of drug use, and less likely than not related to any event or incident in service.  



Analysis

There is no competent medical evidence that the Veteran has been diagnosed with posttraumatic stress disorder; nor is there competent medical evidence that depression, which has been diagnosed, is associated with the Veteran's service.  

To the extent the Veteran's statements and testimony are offered as evidence of posttraumatic stress disorder or of depression, these disorders are not simple medical conditions that the Veteran as a lay person is competent to identify.  Additionally, neither disorder is a condition under case law where lay evidence has been found to be competent evidence to establish a diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (it is generally the province of medical professionals to diagnose or label a mental condition). 

It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to diagnosis posttraumatic stress disorder or anxiety or depression. 

Although the Veteran asserts that his in-service disciplinary history is evidence of depression during service, the VA examiner, a medical professional competent to render an opinion in this matter, has determined that the Veteran's negative behavior in service is the result of drug use rather than any psychiatric disorder.  

Significantly, the Veteran's personnel records reflect that his performance improved dramatically once he was transferred to Alaska from Fort Sill; he had no more periods of AWOL, and his superior officer noted that he was an outstanding soldier and that he wished it was in his power to promote him.  This evidence weighs against a finding that chronic depression had its onset during the Veteran's tour of duty at Fort Sill.  

Because the Veteran's statements and testimony are not competent evidence on the question of a diagnosis of posttraumatic stress disorder or of depression, they have no probative value and cannot be used to support the claim.   

As the Veteran's statements are not competent evidence as to the onset and etiology of posttraumatic stress disorder or depression, the Board need not address the credibility of his statements. 

As there is no satisfactory proof that the Veteran has a current diagnosis of posttraumatic stress disorder that conforms to DSM-IV, the preponderance of the evidence is against the claim of service connection for posttraumatic stress disorder. 

The VA examiner found that the Veteran's depression is attributable to drug use.   There is no other pertinent medical evidence in the record. 

The Board finds that the opinion of the VA examiner is persuasive evidence, which opposes, rather than supports, the claim.  

For a claim filed after October 31, 1990, as is this one, which was received in 2006, a disability which is the result of the Veteran's drug abuse cannot be service connected on a direct basis for the purpose of VA benefits.  VAOPGCPREC 7-99 (1999); VAOPGCPREC 2-98 (1998).  

There is no service-connected disability on which to predicate a claim of secondary service connection. VAOPGCPREC 7-99 (1999).

As there is no favorable competent medical evidence of a diagnosis of posttraumatic stress disorder or that depression is related to service, the preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection is not warranted for a psychiatric disorder.   








 ORDER

Service connection for a psychiatric disorder, to include posttraumatic stress disorder and depression, is denied.

Service connection for left ulnar neuropathy, claimed as cold residuals, is denied.

Service connection for a skin disability, claimed as moles, is denied.

Service connection for a bilateral eye disability is denied.


REMAND

The evidence of record is insufficient to decide the claims of service connection for a bilateral foot disorder, hearing loss, and tinnitus; further development is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since August 2012.

2.  Afford the Veteran a VA examination by a VA examiner to determine:  

Whether it is at least as likely as not (probability of 50 percent or greater) that:

a).  Tinnitus is related to noise exposure in service or had onset as a result of service; and

b).  Hearing loss is related to noise exposure in service or had onset as a result of service.

In formulating the opinion, the VA examiner is to consider that, although there is no contemporaneous record of tinnitus or hearing loss in service, the Veteran as a lay person is competent to describe tinnitus and symptoms of hearing impairment.  Additionally, although there is no contemporaneous record of the truck tire explosion as described by the Veteran, the Veteran is competent to describe the event and there is nothing of record which diminishes the credibility of his statements.  

The examination report must include a complete rationale for all opinions expressed.   If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.

The Veteran's file must be made available to the VA examiner for review.

3.  Afford the Veteran a VA examination by a VA examiner to determine:  

Whether it is at least as likely as not (probability of 50 percent or more) that:

Any diagnosed foot disorder is related to the Veteran's period of active service.

In formulating the opinion, the VA examiner is  to consider that, although there is no contemporaneous record of a bilateral foot disorder in service, the Veteran as a lay person is competent to describe callosities on his feet during service.  There is nothing of record which diminishes the credibility of his statements.  

The examination report must include a complete rationale for all opinions expressed.   If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.

The Veteran's file must be made available to the VA examiner for review.

4.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


